4 So. 3d 787 (2009)
Larry L. JOHNSON, Appellant,
v.
BAY COUNTY-ROAD DIVISION and USIS, Appellees.
No. 1D08-6175.
District Court of Appeal of Florida, First District.
March 19, 2009.
Michael J. Valen, Pensacola, for Appellant.
Mary E. Cruickshank, Dubois & Cruickshank, P.A., Tallahassee, for Appellees.
PER CURIAM.
Upon review of Appellant's response to Appellees' motion to dismiss, the motion to dismiss is GRANTED. Appellant's appeal is DISMISSED for lack of jurisdiction. See Wometco Enters. v. Cordoves, 650 So. 2d 1117 (Fla. 1st DCA 1995).
ALLEN, VAN NORTWICK and ROBERTS, JJ., concur.